Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1, 2007 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-32505 L & L FINANCIAL HOLDINGS, INC. (Exact name of small Business Issuer as specified in its charter) NEVADA 90-2103949 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 720 Third Avenue Suite#1611, Seattle, WA 98104 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock $.001 par value (Title of class) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check if disclosure of delinquent filers in response to item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] Registrant's revenues for most recent fiscal year ended April 30, 2007 were $19,005,995. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of April 30, 2007 there were 19,273,248 shares of common stock outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] 1 L & L FINANCIAL HOLDINGS, INC. 2007 Form 10-KSB Annual Report Table of Contents Page PART I Item 1. Description of Business 3 Item 2. Description of Property 4 Item 3. Legal Proceedings 4 Item 4. Submission of Matters to a Vote of Security Holders 4 PART II Item 5. Market for Registrant's Common Equity and Related Stockholder Matters 5 Item 6. Management's Discussion and Analysis or Plan of Operation 5 Item 7. Consolidated Financial Statements 15 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 31 Item 8A. Controls and Procedures 32 PART III Item 9. Directors and Executive Officers 33 Item 10. Executive Compensation 33 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 12. Certain Relationships and Related Transactions 34 PART IV Item 13. Principal Accountant Fees and Services 35 Item 14. Exhibits Report on Form 8-K 35 Signatures 35 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L FINANCIAL HOLDINGS, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I Item 1. Description of Business L & L Financial Holdings, Inc. (L & L, or the Company) is a twelve years old company, started its operations in 1995. The Company acquires established private companies, then uses its American management skills and US accounting knowledge to operate and improve operations for growth. It focus on Chinas energy and power sector and has over the years, build up its ownership with majority equity interest in two energy and power subsidiaries - LEK, (Liuzhou Liuerkong Machinery Co., Ltd), an air compressor subsidiary, and KMC, an energy (coal) consolidator in China. It intends to continue acquiring other energy related companies in the future. To improve the sales and profits of LEK and KMC, the Company recruited professional accountants, engineers, consultants and assigned them to improve the operations of the two subsidiaries. The Company also has identified an American strategic partner, Sullivan Palatek, to provide US technology, and skills to expand the Companys existing power operations in China. AVAILABLE INFORMATION The Company files annual, quarterly and special reports, and other information with the Securities and Exchange Commission, or the SEC. Our SEC filings are available to the public over the Internet at the SEC's web site at http://www.sec.gov. History of the Company In 1995, the Company began its operations to provide corporate finance and financial consulting services. In 1997, the Company expanded the operations into China and purchased a prime office in downtown area of Shenzhen City, as its China operational center. In September 1998, the Company assisted Chinese Companies to list on the US capital markets. In February of 1999, the Company's founder was appointed as a judicial member of the Insider Dealing Tribunal of Hong Kong conducting legal inquiries on companies violated the Insider Dealing Ordinance of Hong Kong. In February of 2000, the Company shifted its focus from a consulting firm to acquire established companies in China. In May of 2001, L & L became a SEC public reporting company in the US. In April of 2002, the Company together with China Development Institute (CDI), a China think-tank, began its jointly acquisition project in China. To gain hands-on experience in dealing with China business decision makers, the Company acquired a minority equity of a software company in Chen-Do City, China. During 2002, the Company was appointed as an Economic Advisor by the municipal government of Tong Shan City, Ho-Bei Province of China. In 2004 and 2005, the Company acquired 60.4% equity interest of a power (air compressor) company, LEK. In 2005, the Company obtained the talents, including Mr. J. Borich, a former US Consul General at Shanghai of China as a Board Member. In October of 2006 the Company invited Dr. Art Chan, PhD from MIT, and a former G.E. executive as the Technology Advisor. Backboned by the Chinese Americans professionals, the Company continues to identify talents to assist its growth. To ensure the company's growth, L&L Board of Directors in August of 2006 elected Mr. Paul W. Lee, a US insurance company owner, as the Chairman, and elected Ms. Shirley Kiang as the new Vice Chairperson of the Board. The Board also approved an establishment of a Board of Advisors thus recruit additional talents to the Company. For more information, please see prior SEC filings and visit the Companys website at www.lnlinvestment.com. The Company Corporate Structure As of April 30, 2007, L & L is based in Seattle, Washington with two (2) operating subsidiaries; the LEK subsidiary (with 60.4% equity holding), and the KMC subsidiary (with 60% equity holding), and a ShenZhen administrative office, located at ShenZhen city, south China. The ShenZhen office coordinates the operations of the LEK and KMC subsidiaries and conducts research and due diligence to identify and screen new business opportunities in China. The Company also assigns staff to improve subsidiaries operations, internal controls, and inventories efficiency. With its China-in-Country experience developed over the years and the Chinese language skills, the Company team is able to communicate with the Chinese communities carrying out its growth strategies. A new 100% owned US subsidiary, L&L Financial, LLC was strategically incorporated on June 20, 2006. This LLC entity is inactive at the present time. Acquisitions and Dispositions of Business Entities in China The Company is to use the American management skills, and technology to leverage on the continuing economic growth in China. Starting in 2002, the Company has invested in certain Chinese private business entities in small scales, to gain hands-on knowledge of operating in China. In 2004 and 2005, L & L made a purchase 60.4% of equity interest 3 of the LEK, a power (air compressor) company, located in Liuzhou City of south China. LEK has approx. three hundred (300) workers and employees as of April 30, 2007. It engages in product design, development of various power (air compressors), mainly the piston-type, with some screw-type and air-dryers at the ratio of 9:1 respectively. LEK has a niche product, the oil-free (non-lubricant) large power compressor which is ranked as the 3 rd in China. The Company discontinued LEK small scale of plastic injection molding operations at the end of April 30, 2007 (see details below), to focus on the power business. All LEK sales are made in China as of April 2007. Detailed LEK purchase price and conditions are filed with the SEC in 2004 and 2005. Please refer to the SEC filings for details. China lacks petroleum and need to heavily rely on coal as its energy source. As China continues to grow, demands for coal continue. The coal prices in China and gone up about 100% in the past few years. In October 30, 2006, the Registrant acquired 60% of equity interest of KMC (Kunming Biaoyu Industrial Boiler Co., Ltd) to enter into the China energy sector. KMC is an energy (coal) company, located in Yunnan Province of China. KMC is a 10 years old, private company managed by the Chinese professors who become entrepreneurs. KMC is used as a basis to further carry out the Companys business objective. The consideration of the acquisition is US$ 1,578,173. Acquisition information has filed with the SEC in 2006 and 2007. Please refer to SEC filings for details. Item 2. Description of Properties As of April 30, 2007, the Company occupies a corporate office (approx. 1,800 sq ft) located at 720 Third Avenue, Suite# 1611, Seattle, Washington 98104. The Seattle office property is held under a long term operating lease.
